174DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (i.e. Original presentation), drawn to a wireless energy transfer source, classified in H02J50/12.
Invention II (i.e. New claims 15-20), drawn to a method for rectifying and regulating a voltage signal by adjusting an upper voltage threshold, classified in H02M2001/0025.

The inventions are independent or distinct, each from the other because:

Invention I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product not requiring at least two source resonators electrically connected in parallel, and/or at least one shorting element connected in parallel with the input terminal, the nominal impedances of each of the at least two source resonators varying by 10% or less from one another, and/or the impedance of the first source resonator is reduced such that the reduced impedance of the first source resonator is smaller than the nominal impedances of each of the other resonators by a factor of 2 or more; and/or the product as claimed can be used in a materially different process not requiring monitoring an energy demand of a load coupled to the wireless power receiving system, monitoring energy delivered to the resonator by a wireless power source, and/or adjusting the upper voltage threshold based on a difference between the energy demand of the load and the energy delivered to the resonator.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art due to the recognized divergent subject matter; and
the inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,923,921. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10,923,921 anticipated Claims 1-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 6,037,745) in view of Lou et al. (US 2013/0099587) and Sprentall et al. (US 2012/0313682). 
Regarding claim 1,  Kokie discloses a wireless energy system [e.g. fig. 1], comprising: at least one of: one or more source resonators configured so that during operation, the one or more source resonators [e.g. L/T1] can each transfer energy wirelessly via an oscillating magnetic field to a device resonator [e.g. T2/C], and a power source [e.g. E] coupled to each of one or more source resonators, and configured so that during operation, the power source provides a supply of electrical current to the one or more source resonators; and a device resonator [e.g. T2/C] configured so that during operation, the device resonator can receive power wirelessly via an oscillating magnetic field from a source resonator [e.g. L/T1]; an asynchronous rectifier [e.g. D5-D8, Q5-Q6] comprising: an input terminal [e.g. A7/A8] for receiving an oscillating energy signal from a resonator coil of a source resonator or a device resonator; at least one rectifying element [e.g. D5/D7/D6/D8] connected in series with the input terminal; at least one shorting element [e.g. Q5,D6/Q6,D8] connected in parallel with the input terminal to provide a bypass electrical path around the at least one rectifying element for the oscillating energy signal, and comprising at least one switching element [e.g. Q5/Q6] configured to selectively activate the bypass electrical path; an impedance matching network connected to the input terminal, and configured to adjust an impedance as seen from the resonator coil through the impedance matching network, a first terminal [e.g. the top terminal] connected to the at least one rectifying element; and a second terminal [e.g. the bottom terminal] connected to the at least one switching element, wherein during operation, the asynchronous rectifier is configured to: connect to control circuitry [e.g. 13/14] at the first terminal to allow the control circuitry to measure an electrical parameter of the at least one rectifying element; and receive at the second terminal a control signal [e.g. S6] from the control circuitry, and selectively activate the bypass path based on the control signal; and control circuitry comprising at least one of circuit elements [e.g. 13/14], and configured by the at least one of the circuit elements to execute a feedback loop [see fig. 1 of Koike] during operation of the rectification apparatus that: detects the electrical parameter at the first terminal; generates, based on the detected electrical parameter, a control signal for the at least one shorting element to selectively activate the bypass path; and transmits the control signal to the asynchronous rectifier at the second terminal.
Koike does not explicitly disclose an impedance matching network comprising a capacitive element and an inductive element/transformer. However, Lou disclose switching rectifier connected to an impedance matching network comprising a capacitive element and an inductive element/transformer [see at least paragraph 0119], such that the combination discloses an impedance matching network [e.g. T2, C/T, C] connected to the input terminal and comprising a capacitive element [e.g. C] and an inductive element [e.g. T/T2], and configured to adjust an impedance as seen from the resonator through the impedance matching network. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Koike in accordance with the teaching of Lou regarding an impedance matching network in order to improve power transmission efficiency [paragraph 0119].
The combination does not disclose the control circuitry comprising a programmable microcontroller. However, Sprentall discloses a digital control circuit comprising a programmable microcontroller [paragraph 0035, fig. 5], such that the combination discloses control circuitry comprising at least one of circuit elements and executable instructions [microcontroller 61 Sprentall], and configured by the at least one of the circuit elements and executable instructions to execute a feedback loop [see fig. 1 of Koike or fig. 5 of Sprentall] during operation of the rectification apparatus that: detects the electrical parameter at the first terminal; generates, based on the detected electrical parameter, a control signal for the at least one shorting element to selectively activate the bypass path; and transmits the control signal to the asynchronous rectifier at the second terminal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Koike and Lou in accordance with the teaching of Sprentall regarding a digital control circuit in order to provide programmable ability [paragraph 0035].
Regarding claim 2, the combination discussed above discloses the system of claim 1, wherein the electrical parameter comprises a voltage [see at least ABSTRACT Koike].

Regarding claim 3, the combination discussed above discloses the system of claim 1, wherein the at least one shorting element comprises a diode [e.g D6/D8 Koike].

Regarding claim 4, the combination discussed above discloses the system of claim 1, wherein the at least one rectifying element comprises at least one diode [e.g. D5/D7 Koike].

Regarding claim 6, the combination discussed above discloses the system of claim 1, wherein the electrical parameter is a voltage at an output of the at least one rectifying element, and wherein the feedback loop generates the control signal to activate the bypass path when the voltage at the output of the at least one rectifying element is equal to or greater than an upper bound threshold value [see at least Col. 4, lines 39-58 Koike] for the voltage.

Regarding claim 7, the combination discussed above discloses the system of claim 6, wherein the control circuitry comprises a comparator configured to generate the control signal to activate the bypass path when the upper bound threshold value [see at least Col. 4, lines 39-58 Koike] is reached.

Regarding claim 8, the combination discussed above discloses the system of claim 1, wherein the impedance matching network comprises two inductive elements [e.g. T1,T2 Koike].

Regarding claim 9, the combination discussed above discloses the system of claim 1, wherein the inductive element is connected in series with the input terminal.

Regarding claim 10, the combination discussed above discloses the system of claim 1, wherein the capacitive element [see C Koike] is connected in parallel with the input terminal.

Regarding claim 11, the combination discussed above discloses the system of claim 1, wherein the impedance matching network is configured to maximize [see at least para. 0157 Lou] an impedance value seen from the resonator coil through the impedance matching network when the bypass path [e.g. Q5/Q6 Koike] is activated.

Regarding claim 12, the combination discussed above discloses the system of claim 11, wherein the impedance matching network [e.g. T2, C/T. C Koike] is configured to at least partially compensate for a change in an impedance value seen from the resonator coil [e.g. L/T1 Koike] through the impedance matching network when a load impedance connected to the first terminal changes.

Regarding claim 13, the combination discussed above discloses the system of claim 1, wherein the impedance matching network is configured to adjust the impedance as seen from the resonator coil through the impedance matching network so that when the bypass path is activated, the impedance is larger than a load impedance due to a load [e.g. C5/B Koike] connected to the first terminal when the bypass path is not activated [the combination has the same feature since it has the structure as claimed].

Regarding claim 14, the combination discussed above discloses the system of claim 8, wherein one of the two inductive elements is connected to a terminal [see at least fig. 1 of Koike] of the at least one rectifying element.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection rely on new references, Koike (US 6,037,745), Lou et al. (US 2013/0099587), Sprentall et al. (US 2012/0313682) and U.S. Patent No. 10,923,921. which were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        17